DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of application 16/239,150, which is now U.S. Patent No. 10,843,043.

Drawings
The drawings were received on October 21, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 11, 18-45 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said reciprocating kicking stoke cycle" in lines   128-129 and lines 137-138.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 11 and 54 do not end with a period “.”, and are thus considered to be incomplete and indefinite.
Claim 18 recites the limitation "said reciprocating kicking stoke cycle" in lines    87 and 98.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-24 depend from independent claim 18, and are thus also rendered indefinite.
Claim 25 recites the limitation "said reciprocating kicking stoke cycle" in lines    74 and 83.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26-32 depend from independent claim 25, and are thus also rendered indefinite.
Claim 33 recites the limitation "said reciprocating kicking stoke cycle" in lines    58 and 67.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34-38 depend from independent claim 33, and are thus also rendered indefinite.
On line 61 of claim 39, “a reciprocating kicking stoke cycle” is disclosed.  It is unclear to the examiner what the applicant is referring to as a “stoke cycle”.  It is 
Claims 40-45 depend from independent claim 39, and are thus also rendered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 46, 47, 52 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 9 and 11 of U.S. Patent No. 10,843,043.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 46, 47, 52 and 53 are generic to all that is recited in claims 1, 6, 8, 9 and 11 of US 10,843,043.  In other words, claims 1, 6, 8, 9 and 11 of US 10,843,043 fully encompass the subject matter of claims 10, 46, 47, 52 and 53 and therefore anticipate claims 10, 46, 47, 52 and 53.  Since claims 10, 46, 47, 52 and 53 are anticipated by claims 1, 6, 8, 9 and 11 of US 10,843,043, claims 10, 46, 47, 52 and 53 are not patentably distinct from claims 1, 6, 8, 9 and 11 of US 10,843,043, regardless of any additional subject matter present in claims 1, 6, 8, 9 and 11 of US 10,843,043.
Allowable Subject Matter
Claims 2 and 4-9 are allowed.
Claims 12-17, 48-51 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




March 28, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617